Situation in the bee keeping sector (debate)
The next item is the debate on the oral question to the Commission (B6-0480/2008) by Mr Parish, on behalf of the Committee on Agriculture and Rural Development, on the situation in the bee keeping sector.
rapporteur. - Madam President, I would first of all like to thank Astrid Lulling very much because it is very much on her initiative that we are presenting this. As Chair, I will be presenting the report here tonight because we are extremely concerned about the situation regarding bees. What is happening to bees is very important to Europe - to the world, in fact.
For the last two years running a third of honey bees in the USA have mysteriously died. In 2007, some 800 000 colonies were wiped out. In Croatia, five million bees disappeared in less than 48 hours. In the UK, one in five honey bee hives is falling and, around the world, commercial beekeepers are reporting losses of up to 90% since 2006.
What is happening and just how serious is it for us and the future of mankind? Albert Einstein predicted that man would only have four years of life left if the bees disappeared from the Earth, so we need to take this very seriously. If you look at honey bees, they are responsible for pollinating plants and flowers which provide about a third of all the food we eat. They are nature's top dog when it comes to pollination and without them we can say goodbye to soya beans, onions, carrots, broccoli, apples, oranges, avocados, peaches and many other foods. There would be no more strawberries. You can imagine how Wimbledon would not be able to survive without strawberries! We would not have lucerne, which is used in cattle feed. We are therefore absolutely dependent on the honey bee. Of course, they also pollinate cotton so we would not have any clothes either. We really do have to take this matter very seriously.
In China, for instance, there are virtually no honey bees in some regions and they are having to pollinate a lot of crops by hand. The 90 commercial crops grown worldwide which rely on pollination generate around GBP 30 billion a year. Bees contribute over GBP 100 million a year to the UK economy and around EUR 400 million to the European economy, so you can see quite clearly that there is a huge problem.
Therefore I would ask the Commission - and if possible I want to be able to hand over some of my time to add to Astrid Lulling's because she was very much the driving force behind this - whether it can draw together more money for research. Having talked to the professional beekeepers and others, we know there is some mystery as to why bees are dying, partly because their condition has been very poor in the last few years and they seem to be dying literally like flies. Also there is a problem with having the right chemicals in place to cure the diseases of bees.
I think as a Commission you need not only to make money available for research but also to draw together what all the Member States are doing. It is essential that we act now. We cannot wait until all the bees have died out because the problem will be incredibly serious.
Member of the Commission. - Madam President, thank you to Mr Parish and, of course, also to Mrs Lulling for this oral question and resolution on the EU beekeeping sector. The Commission clearly recognises the importance that bees play in the EU's ecology and its ecosystem. The Commission is also aware of the reports made in several Member States concerning significant losses in bee colonies.
Let me go straight to your specific questions - there were quite some of them - and try to point out straightforwardly what the Commission is already doing in this sector.
As regards bee mortality and research, in February this year the Commission requested that the European Food Safety Authority (EFSA) study the mortality in bees and its causes in the European Union. EFSA collected information from Member States and now intends to analyse it in order to provide the Commission with a clearer picture of the epidemiological situation of bee colony collapse, and this would provide the basis for further action in this area. Besides this EFSA action, the Commission is, and will be, supporting a number of research projects relating to honeybees in its Research Framework Programme. If you are interested I can mention some of them later on.
Concerning ecological pollen zones, despite the fact that it seems difficult to set up zones as such, I would like to remind you that financial support is already granted for the efficiency of moving of beehives. This measure, which is provided for by Council Regulation No 1234/2007, is intended to assist the management of the movement of hives in the Community and provide locations where high concentrations of beekeepers can gather during the flowering season. This measure may also include enrichment of apicultural flora in certain areas.
Concerning your third question, I would like to remind you that the placing on the market and authorisation of plant protection products is regulated by Council Directive 91/414/EEC. This Directive provides that pesticides may only be used if it has been demonstrated that they pose no significant risk of unacceptable effects to human and animal health, and the environment. Therefore, this assessment also covers the acute and long-term risks to honey bees and their larvae and the tests applied are based on standards developed by intergovernmental organisations such as, for example, the European and Mediterranean Plant Protection Organisation, in which 47 governments collaborate.
It is important to note that the Community legislation is risk based. It is evident that insecticides are, by their nature, toxic to bees. However, their use may still be possible if exposure does not occur or is minimised to levels which do not generate harmful effects.
Classic examples of such risk mitigation measures are: well adapted agronomic practices, appropriate rates and timing of the applications (for example in the evening after honeybee flight, or outside the flowering period of the crop and possibly other adjacent weeds), direct incorporation of the product in soil, uses in glasshouses inaccessible to bees or treatment of seeds in specialised facilities.
As regards the quality of the surface waters, the Water Framework Directive has established protection of all waters; an obligation to achieve/maintain good water quality for all surface waters and groundwaters, by 2015; plus a prohibition of deterioration of water status; an obligation to establish a monitoring system; an obligation to develop the necessary plans and programmes by December 2009, in broad public consultation with local municipalities, stakeholders and non-governmental organisations.
Concerning support to apiaries in difficulty, I would like to tell you that the Commission is glad to see that the number of hives increased between 2004 and 2007 - and this not counting enlargement.
Regarding losses of bees, you should know that, since 2004, a new measure on restocking of hives has been added to the list of eligible measures in the national beekeeping programmes. Therefore, it is now possible to compensate for losses of bees (and production) by funding activities to promote queen production, purchasing of bee colonies, or even purchases of hives.
I think that the question which you are raising is of course extremely serious and we have to take it with similar seriousness.
on behalf of the PPE-DE Group. - (FR) Madam President, when it is dangerous to delay, I can rely on the entire Committee on Agriculture and Rural Development and its Chairman, my colleague Mr Parish. I thank them for their quick, effective response to my initiative of an oral question with debate and resolution to the European Commission to deal with the apiculture health crisis.
In a situation in which bee colonies are becoming weaker and suffering excessive mortality, it is necessary to analyse all of the factors causing this increased bee mortality and to propose a plan of action to remedy this disastrous trend.
The Commission has just read to us a long paper about what it has already done, but I have to say that, in recent years, whilst I have been rapporteur on the apiculture situation - since 1994 - it has needed a lot of persuading to act, whilst with my colleagues I have strived to draw its attention to this alarming situation, which is widely known and which has been perfectly described, especially by my colleague, Mr Parish.
I do not have the time to repeat all that or to add anything but, as no one now dares deny that bee mortality is a deadly danger for our fruit and vegetable production, which is dependent on pollination, we demand that the Commission acts with greater persistence and more resources. It must contribute to an analysis of the causes of this bee mortality and finally include research into and the fight against apiculture disease in the European veterinary policy.
It should promote the measures required to limit and remove the risk of an insufficient pollination and assure sufficient and diversified food production to meet human and livestock needs. It must be understood that apiculture's health crisis is as dangerous to human survival as the financial crisis is to the real economy.
I will not quote the figures, except for one world figure: the value of pollination to the cultivation which feeds mankind is estimated at EUR 153 billion. The solutions we recommend are much less onerous than those mobilised for the financial crisis, and, even if we were finally to introduce the pollination bonus and financial assistance to beekeepers in difficulty to ensure the survival of bees in Europe, it would be peanuts in comparison with other budget lines. If you have a billion to send to Africa without any checks - as you wish to do - to fight hunger, with all the disastrous consequences that would entail, you should be able to find some EUR 60 million to do something worthwhile here.
Madam President, as I have the office of rapporteur, may I still say something about the amendments? I have not used up Mr Parish's speaking time...
(The President cut off the speaker.)
on behalf of the PSE Group. - (ES) Madam President, I want to congratulate Mrs Lulling on the determination that she has shown in getting this issue, which some may feel is relatively minor, onto the agenda of this Parliament, albeit at such a late hour.
Beekeeping is a farming activity with important economic repercussions and beneficial effects on rural development and the ecological balance.
In my country, beekeeping involves around 27 000 producers who manage more than 2 300 000 hives. This makes my country the leading honey producer in the European Union.
Spanish beekeepers, together with all other beekeepers, are facing problems deriving not only from the reduction in pollen and nectar, but also from the appearance of new diseases which are decimating hives. The Commission should be working on a line of research into the origin of these diseases and, in this respect, a budgetary effort seems vital to us.
However, I want to add that imports - and I am referring to honey imports - must meet the same requirements as our products and offer full guarantees to consumers. In this respect, good labelling of our products is fundamental and the Commission has an important role to play in this.
A high level must be maintained, in terms of both frequency and number of controls at border inspection points, to guarantee that no beekeeping products containing residues enter the European Union from third countries.
For many of our farmers, beekeeping supplements their almost always limited income. It is also work which employs many women. Honey occupies an important place at small fairs and markets and beekeepers have made a major effort to diversify their products, provide labelling, ensure better hygiene and health guarantees, and open new channels of distribution.
Commissioner, we cannot simply allow all these efforts to go to waste.
on behalf of the ALDE Group. - (IT) Madam President, Commissioner, ladies and gentlemen, the beekeeping sector is not only a productive operation with age-old origins in the history of our agricultural activities, but currently it is one of the systems that is vital in maintaining the level of productivity of tree and herbaceous crops, thanks to cross-pollination.
I would like to point out that 80% of plants grown produce fruit because of the pollen carried by bees, also ensuring genetic variation of species in reproduction. It is clear that, at the moment, the beekeeping sector and its operations cannot be replaced and are the only way of maintaining biodiversity on target. The products of the hives must increasingly frequently compete on the global market under competition conditions that lack transparency and through the mass importation of products, including those from outside the EU, which are not guaranteed. It is not always possible to guarantee their quality, partly because of pesticides which are banned in Europe but are used outside. For this reason, it is necessary to carry out labelling and to place the origin of the product on it.
I also believe it is important to point to the serious consequences for beekeeping operations of the virus, as a result of which over 50% of the European beekeeping sector has been destroyed. I ask the European Commission to make further efforts in terms of scientific research to find a way of dealing with this serious disease, by banning any type of phytosanitary treatment during flowering periods.
Madam President, Commissioner, natural wealth is decreasing before our very eyes. Whole species are dying out, decimated by parasites, disease, chemicals and the irresponsible behaviour of humanity. In many regions, ecological equilibrium has been disturbed and major, irreversible losses have occurred.
We witness with concern the mass extinction of bees, with hives falling silent one after another, and many species of plants dependent on pollination perishing with them. The status of beekeeping determines the yields of as many as 84% of plant species cultivated in Europe. In this way, bees largely determine the abundance of food on our tables.
Bees are being decimated by disease and pests with which beekeepers cannot cope alone. Additional funds are needed to control and study them. Nor can beekeepers cope alone with protecting their markets and ensuring the viability of their products. We therefore need to protect our internal market from the influx of poorer-quality third-country honey, frequently breaching public health requirements. Beekeepers must also receive aid in the form of subsidies or cheaper sugar as well as large-scale promotional campaigns.
In summary, it is high time for us to start working like bees. As a beekeeper, I can only wish that the European Commission would pattern itself on the bee, so that we do not have to wait for fifteen years for a sensible programme which Mrs Lulling has been striving so hard to promote.
on behalf of the Verts/ALE Group. - Madam President, I would also pay tribute to Mme Lulling, who has been tenacious to say the least in promoting and bringing this issue to the floor of the Parliament. Commissioner, I would also thank you for an impressive list of activities that the Commission is undertaking into this grave issue and, if anything, I think we are looking for a greater degree of funding and coordination as well. There is a risk that different bits of the institutions are doing a lot of good work but we do not necessarily tie it together. I think that is where this debate can shed some light.
It is a serious issue. The miners of old took canaries down into the mines with them to warn of poisonous gases. They warned of poisonous gases by dying. That was bad news for the canaries but good news for the miners. Our concern is that the bees of Europe are doing essentially the same sort of service for us. A third of the EU's food - one in three mouthfuls of food - can be linked to bee pollination.
There is a catastrophic decline in bees, and we must take action at European level. Scientists are agreed that there has been a decline. We have heard already how severe it has been, but we are less clear as to what has caused it. Is it the use of pesticides? Is it climatic conditions? Is it parasites and mites and other diseases, perhaps beyond our control?
Commissioner, I would also mention to you specifically the Bumblebee Conservation Trust at Stirling University in Scotland which has done groundbreaking work into this. Europe is not short of expertise. What we need to do is to tie it together. I think the text before us has a number of concrete actions which would take us in that direction - particularly apicultural set-aside, biodiversity zones, even alongside roads and unproductive land, research on pesticides, surface water and consideration of aid.
As we have heard already, if we can find a billion euros to inflict on African development, I think we can find money to fund our own research. It is right that we see EU action on this and - dare I say - this does constitute a pretty coherent plan B, where plan A, the common European agricultural policy, has failed Europe's bees. I do think we need to see a greater complementarity of actions already on-going to alleviate that situation.
(PL) Madam President, beekeepers and bees are experiencing tremendous problems and need help. We are witnessing a dramatic fall in the number of bee colonies, not only in Europe but throughout the world. Unfortunately, the profitability of the profession is falling and, with it, young people's interest in it. There are several issues which we need to address as soon as possible.
First, we need to develop research into the parasites, diseases and viruses decimating these hard-working insects. Second, we need to introduce testing of honeys imported from third countries. All products must meet the appropriate quality requirements. In addition, labels should carry information about countries of origin. Third, we need to launch an information campaign explaining the beneficial influence of bees on the natural environment and of honey and other bee products on human health.
Due to the scope of the problem, we need to consider providing financial support to apiaries threatened with extinction. The beekeeping community has been calling for cheaper sugar with which to feed the bees. It would be worth considering the introduction of a special support system for the beekeeping sector, in view of its highly beneficial impact on the natural environment.
(PL) Madam President, may I congratulate Mrs Lulling and thank her for her indefatigable and passionate concern for the interests of the European beekeeping industry. It is a good thing that we are debating this problem, because beekeepers in Europe and throughout the world are alarmed and worried by the deaths of their bees.
Investigations of the causes of this phenomenon are under way. Among the causes suggested by researchers is the possible impact of biotechnology and more specifically of the cultivation of genetically modified crops, which could have an adverse impact on the functioning of bees.
I would therefore like to ask the European Commission, which approves the cultivation of genetically modified crops in the European Union, the following question. What are the relevant test results and what, in general, is the understanding of the impact of GMO on the condition of bees in Europe?
Madam President, let me first of all begin by congratulating Astrid for her work on this issue. As far as I am aware, she has been talking about bees now for quite a long time so I am glad to see that this resolution put forward by the Committee on Agriculture and Rural Development has given Parliament a chance to debate the problem currently facing the beekeeping sector.
While this issue has attracted a lot of attention and publicity, possibly because it is somewhat of a novelty item, we are well aware that in reality, the problems which we are facing are very serious and could potentially have devastating consequences.
I am sure that I do not need to remind anyone of the importance of bees - and it has already been pointed out here tonight - not only for the production of important by-products such as wax and honey, but also for the role they play in pollination and the maintenance of healthy ecosystems.
Coming as I do from the county of Armagh in Northern Ireland, which was well known within the island as the Orchard County, where bees are very necessary to pollinate the apples, and I can say that it is already telling a tale in that particular area. In this regard, the Commission urgently needs to step up its research on what exactly is causing such a sharp decline in the bee population and hopefully come forward with some solutions. The situation will only deteriorate if we cannot find a way to improve bee health and reduce bee mortality and stop the colonies of bees dying and disappearing. This is a source of great concern to all involved, not only within the whole of Europe, but even in the United States and beyond.
I recently addressed a beekeepers' conference in my region of Northern Ireland and it reaffirmed to me, as I listened to the many contributions during that morning, the concern that the beekeepers have at the loss of their hives, especially during the winter period. We need extra funds to develop through further R&D in an attempt to assess what is the reason for this calamity hitting the beekeepers. If we are doing something wrong, we need to find it out urgently. Is it pesticides, or some other reason? There may be lots of theories and such speculation, but the truth is we do not have the answer, and we need that and to be given the extra support.
Madam President, we know the importance of bees. Everyone has spoken about it. However, one of the issues that has not been addressed in the debate is the reality of a substantial trade in commercial bumblebees. There is literally free movement of bees globally and, as far as I know, there is very little regulation of the movement of bees when there needs to be. We do it in other live categories and in livestock, and we know that it works in terms of disease control. The movement of bees has the potential to import the varroa mite, as has happened in Ireland. There is now the problem of the small hive beetle, which is causing havoc for bee-keepers.
So we have a huge problem, to which we do not know the answer. There are at least half a dozen reasons why these things may be happening, and research is absolutely necessary. We need to coordinate that research across the European Union so that we find answers. We also need to address the issue of beekeepers themselves, because it seems they are an ageing population, and we need more of them, not less.
Madam President, if Mrs Lulling will stay quite long enough for me to congratulate her, I will be delighted to do so on her consistent interest and support for apiculture in the European Parliament for some time now.
The decline in bee populations and the frightening implications for plant pollination and biodiversity generally deserve our full attention and we must support research and join with scientists worldwide to try and find the causes. Parasitic infections, climate change, pesticides: we can only speculate at this stage.
Twenty five per cent of our food depends directly on bees, apart altogether from their contribution to maintaining our grasslands. Regrettably, in Ireland, our only research centre in this area, in Clonroche in County Wexford, was closed down by the Irish government some years ago. Therefore, I am not sure that Ireland can contribute; we have the scientists and the knowledge, but we certainly do not have the support from the government. I look forward to hearing from the Commission on how Europe and the European Union can support the research and what we are doing to date in this area.
- (FR) Madam President, as Mr Parish has had to leave, he has asked me to state our position on the amendments which reached us at the last minute.
The Committee on Agriculture and Rural Development has unanimously adopted the resolution, with all its amendments, which I considered in their entirety. However, the Group of the Greens/European Free Alliance, which did not offer any sparkling contributions when the resolution was being discussed, is now making a last-minute attempt to restore its reputation by proposing four amendments. The latter not only provide no new material, but would also confuse the text, which is currently coherent and legible.
Amendment 1 stems from an error in the German translation, since what Mr Graefe zu Baringdorf is proposing is exactly what I proposed but, as I said, the German translation of my recital is inadequate.
Amendment 2 is stating the obvious, Amendment 3 is unintelligible, and Amendment 4 duplicates paragraph 8, which clearly calls for intensified research into the effects of pesticides on bee mortality, and furthermore states that authorisation for such products should be made dependent on this research, as is already the case.
I therefore suggest that these amendments be rejected, because they add nothing, and they would spoil a text that is clear and properly worded. I insist on a good draft, because this resolution is very important, and we want it to be worded properly. This is why we wish to reject these amendments.
(PL) Madam President, the beekeeping debate in the European Parliament has attracted considerable interest from beekeepers. As a beekeeper, I have personally met in Puławy with beekeepers who had travelled from all over Poland. The asked me to put just one question to the European Commission, and to obtain a definitive answer - what can beekeepers actually count on in the coming years??
Member of the Commission. - Madam President, I truly believe that this was a very fruitful discussion with many ideas not only for my colleague but for the DG AGRI services, as well as for my services and others. Many of the Directorates General other than DG AGRI are working on the issue we are discussing today: DG SANCO, DG Research and DG Environment. It is really a multidisciplinary issue. When we talk about how much funding is actually committed to this, I think that we will have to look at various other areas as well.
Let me come first to many of your questions concerning what we are doing, what is in the pipeline and what we actually mean when we talk about research in the bee sector. In the Sixth Framework Programme, a specific target research project on food quality and safety priority was named 'Bees in Europe and Sustainable Honey Production' (BEE SHOP). This gathers together nine European honey bee research groups specialising in honey quality, pathology, genetics and behaviour. Do not be misled: FP6 projects are the ones that are already running; FP7 projects are just starting.
In addition, the specific support action 'Bee Research and Virology in Europe' (BRAVE) has enabled the organisation of two large multidisciplinary conferences, involving experts working in fundamental and applied research on bees - experts on virology, diagnosis, immunology and epidemiology - as well as international trade, policy formulation and disease risk assessment. A call for proposals was published on 3 September this year, on the theme of food agriculture and fisheries biotechnology, on the identification of emerging honey bee pests and diseases, and the re-emergence of pathogens, aimed at elucidating the intimate mechanisms and reasons for the increased honey bee mortality. So it is exactly linked to this topic and many of your questions.
The environmental aspects, including chronic exposure to pesticides, will also be taken into account. The integrated project ALARM, on assessing large-scale environmental risks for biodiversity, is also funded under the Sixth Framework Programme and includes a module on pollinator loss. ALARM will develop and test methods and protocols for the assessment of large-scale environmental risks in order to minimise negative direct and indirect human impacts. Research will focus on assessment and focus of changes in biodiversity structure, function, dynamism of ecosystems - in particular risk arising from climate change, environmental chemicals, biological invasions and pollinator loss in the context of current and future European land-use betterance will also be assessed. These are all current initiatives.
One thing which I would like to underline - since this was also stressed by your colleague - is that Europe is not short of expertise. I think we have to be aware of this and also be fair. At European Union level, we deal with 5% - I repeat, 5% - of European Union public money which is devoted to research. So it is of the utmost important that we join forces and do as much as possible practically. The creation of the European research area, which I fully support, is actually exactly this idea - that we all know what we are doing and that we join the scientific expertise which we already have across Europe. This is certainly a missing element in Europe today.
I will ensure that the Commissioner responsible for research hears your calls for further research - that is me, but today I am in a different role. One thing which I would also like to mention - because it was perhaps not fully understood in my introduction - is the EFSA full assessment on bee mortality and bee surveillance in Europe. This was published on 11 August 2008, so it is a new thing. It is exactly the analysis of the programme which you are searching for and I think it is important that we all look at what we have before us.
I must also answer the colleague who asked about GMO crops. The only GMO crop currently cultivated in the European Union is Bt-maize MON 810. Bt-maize, and Bt-toxin in general, have been extensively analysed with regard to the possible impact on bee health. Forced feeding trials, where healthy bees are exposed to high doses of bt-toxin, have not shown any negative effect. Overall, the overwhelming majority of studies show that this bt-maize pollen diet has no impact on bees. I can add to this that the recently observed massive losses of bees, termed 'colony collapse disorder' (CCV), in North America and also in Europe do not appear to be related to the use of GMO crops as they are also reported from other areas where no GMO crops are grown. For example, bee losses observed in southern Germany have been clearly attributed to poisoning by the pesticide Poncho Pro. It also has a Latin name, which is so difficult that I would rather not read it out.
In conclusion, Commission actions will certainly continue and be strengthened. They will help beekeepers to face the current difficulties and encourage them to continue their activity. I also hope that will encourage new entrants to the profession since this activity plays an extremely important role, not only for our EU biodiversity, but also economically.
As regards my colleague Commissioner Fischer Boel's direct responsibilities, she will continue to make sure that the national beekeeping programmes are used in the most efficient way. However, in the first instance, it is up to the Member States to spend their budgets in an appropriate way. Today we have EUR 26.3 million in European money each year. This is doubled by adding the money from the Member States - but we are not spending it. We are spending 80% of that money. Member States are not spending what is currently at their disposal.
Finally, the best solution to guarantee a future for the sector is to encourage consumption of EU honey. Since 2004, honey has been added to the list of eligible products for promotion on the internal market and several programmes have been accepted.
My answer was longer because I just wanted to make it clear to you that we are taking these actions seriously and that you should count on us - definitely also in my area - to continue to do so. Thank you for your attention and for staying so long.
I have received one motion for a resolution from the Committee on Agriculture and Rural Development in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 20 November 2008.
Written statements (Rule 142)
Bees are important to many different cultures in many different parts of the world. Their universality has not come about by accident. Beekeeping has been an important component of the economy since prehistoric times, that is to say since before the inception of written history. In Spain, honey was gathered 6 000 years ago.
Today, the efforts of the bees and the beekeepers could go to waste due to the phenomena affecting the natural environment and also, indirectly, humanity. In Europe, we still have people whose livelihood depends on their work and that of their bees. They sell the honey they have themselves produced. We should be happy that this is so. Return to traditional forest beekeeping has also been attempted. In Poland, these attempts were supported by beekeepers who had come from Bashkiria, because no one in our country remembered the ancient methods any more. Beekeeping is of cultural, social and economic importance. This is why we should protect European beekeeping. Sadly, there is a lot to protect it against.
Economic threats, such as unfair competition by third countries, and threats to bee health, as well as biological threats such as diseases, parasites, environmental pollution and the unconsidered use of pesticides. The European Commission and Member States should support the beekeeping sector, which is facing major challenges. Beekeepers by themselves may find it hard to save biodiversity, to whose riches bees contribute so much.